DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the bent section comprises third stress cushioning section that is disposed at an end of a corresponding conductive wire of the at least one conductive wire; the each of the at least one conductive wire further comprises a transition connecting section disposed at a tail end of the third stress cushioning section, an included angle between the transition connecting section and a horizontal plane is smaller than an included angle between the third stress cushioning section and a horizontal plane, and an end portion, far away from the third stress cushioning section, of the transition connecting section is attached to a surface of the bracket or a surface of the another light-emitting diode chip, as set forth in independent claim 1, when taken in concert with all the other limitations of the claim.  All other allowed claims depend from claim 1.
The closest prior art of record is Har et al. (US 8525352), which teaches a structure similar to that of the instant invention at Figure 4 and the associated text, but does not teach the limitations cited above.  Nakazato (US 2010/0090330) and Li et al. (US 2012/0018768) each teach similar structures as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829